          Case 5:20-cv-03167-SAC Document 5 Filed 09/02/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


ANTHONY JAMES BELLES,

               Plaintiff,

               v.                                             CASE NO. 20-3167-SAC

KYLE LASSWELL, et al.,

               Defendants.



                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Anthony James Belles is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Amended Complaint that are discussed herein. Plaintiff is

also given the opportunity to file a proper second amended complaint.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

housed at the Franklin County Jail in Ottawa, Kansas (“FCJ”). The Court granted Plaintiff leave

to proceed in forma pauperis (Doc. 4).

       Plaintiff alleges in his Amended Complaint (Doc. 3) that he has been denied notary

services while housed at the FCJ. Plaintiff alleges that his requests for a notary were denied and

ignored by Defendant Lasswell and the administrators of the FCJ. Plaintiff alleges that he “was

not able to present certain things to the courts or have certain issues addressed.” (Doc. 3, at 5.)

       Plaintiff names as defendants: Kyle Lasswell, Lieutenant at Franklin County Sheriff’s

Department; and the Franklin County Sheriff’s Department. Plaintiff’s request for relief seeks


                                                  1
          Case 5:20-cv-03167-SAC Document 5 Filed 09/02/20 Page 2 of 9




the termination of Defendant Lasswell’s employment and to have his case recalled and reheard.

Id.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a



                                                2
           Case 5:20-cv-03167-SAC Document 5 Filed 09/02/20 Page 3 of 9




cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).




                                                   3
           Case 5:20-cv-03167-SAC Document 5 Filed 09/02/20 Page 4 of 9




III. DISCUSSION

1. Court Access

       Plaintiff alleges that he was denied notary services while housed at the FCJ. It is well-

established that a prison inmate has a constitutional right of access to the courts. However, it is

equally well-settled that in order “[t]o present a viable claim for denial of access to courts, . . . an

inmate must allege and prove prejudice arising from the defendants’ actions.” Peterson v.

Shanks, 149 F.3d 1140, 1145 (10th Cir. 1998) (citations omitted); Lewis v. Casey, 518 U.S. 343,

349 (1996) (“The requirement that an inmate . . . show actual injury derives ultimately from the

doctrine of standing.”).

       An inmate may satisfy the actual-injury requirement by demonstrating that the alleged

acts or shortcomings of defendants “hindered his efforts to pursue” a non-frivolous legal claim.

Lewis, 518 U.S. at 351–53; see also Burnett v. Jones, 437 F. App’x 736, 744 (10th Cir. 2011)

(“To state a claim for violation of the constitutional right to access the courts, a prisoner ‘must

demonstrate actual injury . . .—that is, that the prisoner was frustrated or impeded in his efforts

to pursue a nonfrivolous legal claim concerning his conviction or his conditions of

confinement.’”) (quoting Gee v. Pacheco, 627 F.3d 1178, 1191 (10th Cir. 2010)).

       The Supreme Court plainly held in Lewis that “the injury requirement is not satisfied by

just any type of frustrated legal claim.” Lewis, 518 at 354. Rather, the injury occurs only when

prisoners are prevented from attacking “their sentences, directly or collaterally” or challenging

“the conditions of their confinement.” Id. at 355. “Impairment of any other litigating capacity is

simply one of the incidental (and perfectly constitutional) consequences of conviction and

incarceration.” Id. (emphasis in original); see also Carper v. DeLand, 54 F.3d 613, 617 (10th

Cir. 1995) (“[A]n inmate’s right of access does not require the state to supply legal assistance



                                                   4
          Case 5:20-cv-03167-SAC Document 5 Filed 09/02/20 Page 5 of 9




beyond the preparation of initial pleadings in a civil rights action regarding current confinement

or a petition for a writ of habeas corpus.”) (citations omitted).

       Plaintiff alleges that he “was not able to present certain things to the courts or have

certain issues addressed.” Plaintiff has not alleged that he was hindered from pursuing a

nonfrivolous legal claim concerning his conviction or his conditions of confinement. Plaintiff

does not state what case or court he is referring to or what issues or claims he was prevented

from presenting. Plaintiff’s claim is subject to dismissal.

2. Request for Relief

       A. Termination of Employment

       To the extent Plaintiff seeks Defendant Lasswell’s termination in his request for relief,

the Court is without authority to grant such relief. See Nicholas v. Hunter, 228 F. App’x 139,

141 (3rd Cir. 2007) ( “The remaining relief requested is not available as the District Court lacks

authority to order a federal investigation and prosecution of the defendants or the termination of

their employment.”); Goulette v. Warren, No. 3:06CV235-1-MU, 2006 WL 1582386, at n.1

(W.D. N.C. June 1, 2006) (“The Court notes that even if Plaintiff’s claims prevailed in this case,

this Court would not, based upon this law suit, have the authority to order the termination of the

Defendant’s employment or to grant Plaintiff an immediate, early release from jail.”); Dockery v.

Ferry, No. 08-277, 2008 WL 1995061, at *2 (W.D. Pa. May 7, 2008) (finding that the court

cannot issue an order which would direct a local government to terminate a police officer’s

employment) (citing In re Jones, 28 F. App’x 133, 134 (3rd Cir. 2002) (“Jones is not entitled to

relief . . . [S]he asks this Court to prohibit the State of Delaware from filing charges against her.

The federal courts, however, have no general power in mandamus action to compel action, or in

this case inaction, by state officials.”)); Martin v. LeBlanc, No. 14-2743, 2014 WL 6674289, at



                                                  5
           Case 5:20-cv-03167-SAC Document 5 Filed 09/02/20 Page 6 of 9




n.1 (W.D. La. Nov. 24, 2014) (finding that where plaintiff requested an investigation, the

termination of the defendants’ employment and the closure of the prison, “[s]uch relief is not

available in this action”); Merrida v. California Dep’t of Corr., No. 1:06-CV-00502 OWW LJO

P, 2006 WL 2926740, at n.1 (E.D. Cal. Oct. 11, 2006) (finding that where plaintiff prays for the

termination of defendant’s employment, “the court cannot award this form of relief to plaintiff)

(citing 18 U.S.C. § 3626(a)(1)(A)).

        B. Rehearing in Plaintiff’s Court Case

        To the extent Plaintiff asks this Court to order a rehearing in a matter pending before

another court, this Court is without authority to order such relief. This Court cannot order State

courts to open or close cases. See Presley v. Presley, 102 F. App’x 636, 636–37 (10th Cir. 2004)

(holding that any federal court order for “investigation or prosecution of various people for

various crimes” would “improperly intrude upon the separation of powers”); Alexander v. Lucas,

259 F. App’x 145, 148 (10th Cir. 2007) (holding that the Rooker-Feldman doctrine barred

plaintiff’s request that the federal district court order a State-court judge to grant relief).

        To the extent Plaintiff challenges the validity of his sentence in his state criminal case, his

federal claim must be presented in habeas corpus. “[A] § 1983 action is a proper remedy for a

state prisoner who is making a constitutional challenge to the conditions of his prison life, but

not to the fact or length of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973)

(emphasis added). When the legality of a confinement is challenged so that the remedy would be

release or a speedier release, the case must be filed as a habeas corpus proceeding rather than

under 42 U.S.C. § 1983, and the plaintiff must comply with the exhaustion of state court

remedies requirement. Heck, 512 U.S. at 482; see also Montez v. McKinna, 208 F.3d 862, 866

(10th Cir. 2000) (exhaustion of state court remedies is required by prisoner seeking habeas



                                                    6
          Case 5:20-cv-03167-SAC Document 5 Filed 09/02/20 Page 7 of 9




corpus relief); see 28 U.S.C. § 2254(b)(1)(A) (requiring exhaustion of available state court

remedies). “Before a federal court may grant habeas relief to a state prisoner, the prisoner must

exhaust his remedies in state court. In other words, the state prisoner must give the state courts

an opportunity to act on his claims before he presents those claims to a federal court in a habeas

petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see Woodford v. Ngo, 548 U.S. 81,

92 (2006); Rose v. Lundy, 455 U.S. 509, 518–19 (1982). Therefore, any claim challenging his

state sentence is not cognizable in a § 1983 action.

       Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck v. Humphrey, 512 U.S. 477

(1994). If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would

necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v.

Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in a

§ 1983 action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has not alleged that any

conviction or sentence has been invalidated.

3. Improper Defendant

       Plaintiff names the Franklin County Sheriff’s Department as a defendant. To impose


                                                 7
            Case 5:20-cv-03167-SAC Document 5 Filed 09/02/20 Page 8 of 9




§ 1983 liability on the county and its officials for acts taken by its employee, plaintiff must show

that the employee committed a constitutional violation and that a county policy or custom was

“the moving force” behind the constitutional violation. Myers v. Oklahoma Cty. Bd. of Cty.

Comm’rs, 151 F.3d 1313, 1318 (10th Cir. 1998) (citing Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 695 (1978)). The Supreme Court explained that in Monell they decided “a municipality can

be found liable under § 1983 only where the municipality itself causes the constitutional

violation at issue,” and “there are limited circumstances in which an allegation of a ‘failure to

train’ can be the basis for liability under § 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378,

385–86 (1989). Plaintiff has pointed to no policy or deficiency in the training program used by

the Sheriff’s Department and no causal link between any such inadequacy and the allegedly

unconstitutional acts of staff.            Plaintiff’s claims against the Franklin County Sheriff’s

Department are subject to dismissal.

IV. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Amended Complaint should not be

dismissed for the reasons stated herein. Plaintiff is also given the opportunity to file a complete

and proper second amended complaint upon court-approved forms that cures all the deficiencies

discussed herein.1       Plaintiff is given time to file a complete and proper second amended

complaint in which he (1) raises only properly joined claims and defendants; (2) alleges


1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (20-3167-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          8
           Case 5:20-cv-03167-SAC Document 5 Filed 09/02/20 Page 9 of 9




sufficient facts to state a claim for a federal constitutional violation and show a cause of action in

federal court; and (3) alleges sufficient facts to show personal participation by each named

defendant.

         If Plaintiff does not file a second amended complaint within the prescribed time that

cures all the deficiencies discussed herein, this matter will be decided based upon the current

deficient Amended Complaint and may be dismissed without further notice for failure to state a

claim.

         IT IS THEREFORE ORDERED THAT Plaintiff is granted until September 30, 2020,

in which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Amended Complaint should not be dismissed for the reasons stated herein.

         IT IS FURTHER ORDERED that Plaintiff is also granted until September 30, 2020, in

which to file a complete and proper second amended complaint to cure all the deficiencies

discussed herein.

         The clerk is directed to send § 1983 forms and instructions to Plaintiff.

         IT IS SO ORDERED.

         Dated September 2, 2020, in Topeka, Kansas.



                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                  9
